Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
Claims 1-15 are allowable over prior art of record.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art includes Kahn (U.S. Patent Application Publication No. 2015/0168150), Zhang (U.S. Patent Application Publication No. 2014/0136323), Joslin (U.S. Patent No. 6,272,483), Razza (U.S. Patent Application Publication No. 2006/0064333) and Tanaka (U.S. Patent Application Publication No. 2009/0240429) as indicated in the August 7, 2018 final office action pages 4-14. 
The next closest prior art is “Travel Ontology for Intelligent Recommendation System” Published by Third Asia International Conference on Modelling & Simulation in 2009 discloses a method of travel recommendation using semantic analysis. 
The prior art of record do not teach neither singly nor in combination teach the claimed limitations as recited below in claims 1-15.
“searching, by the computer, one or more repositories of travel items interests and associated sentiment levels of the user, based on the inferences of the plurality of literary elements and frequency of consumption of the one or more digital works of literature by the user; scoring, by the computer, each of the plurality of alternative travel itineraries by accumulating inferenced sentiment levels for each travel item associated with each of the plurality of alternative travel itineraries; and providing, by the computer, the scored alternative travel itineraries which exceed an accumulated inferenced sentiment value threshold.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ZEINA ELCHANTI/Examiner, Art Unit 3628